[Cite as State v. Kendrick, 2016-Ohio-4770.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                        :

                 Plaintiff-Appellee,                  :
                                                                        No. 15AP-835
v.                                                    :              (C.P.C. No. 14CR-2851)

Laron L. Kendrick,                                    :          (ACCELERATED CALENDAR)

                 Defendant-Appellant.                 :




                                               D E C I S I O N

                                      Rendered on June 30, 2016


                 On brief: Ron O'Brien, Prosecuting Attorney, and Steven L.
                 Taylor, for appellee.

                 On brief: Timothy Young, Ohio Public Defender, and
                 Stephen P. Hardwick, for appellant.


                   APPEAL from the Franklin County Court of Common Pleas

KLATT, J.
        {¶ 1} Defendant-appellant, Laron L. Kendrick, appeals from a judgment of
conviction entered by the Franklin County Court of Common Pleas. For the following
reasons, we affirm that judgment.
I. Factual and Procedural Background

        {¶ 2} On May 29, 2014, a Franklin County Grand Jury indicted appellant with
multiple counts of attempted murder in violation of R.C. 2923.02 and 2903.02, and
felonious assault in violation of R.C. 2903.11. Each of those counts also contained two
firearm specifications. The indictment also contained two counts of having a weapon
No. 15AP-835                                                                              2

while under a disability in violation of R.C. 2923.13. Appellant initially entered a not
guilty plea to the charges and proceeded to a trial.
       {¶ 3} During his trial, however, appellant decided to withdraw his not guilty plea
and enter an Alford Plea to two counts of attempted murder. The first count included a
three-year firearm specification pursuant to R.C. 2941.145 and a five-year firearm
specification pursuant to R.C. 2941.146. The second count only included a three-year
firearm specification pursuant to R.C. 2941.145. The "Entry of Guilty Plea" form signed
by appellant advised him that he faced up to 33 years in prison as a result of his plea, but
that the parties had jointly recommended a 20-year prison sentence. After advising
appellant of the nature of the charges, the effect of his plea and the possible penalties he
faced, the trial court accepted his plea, found him guilty, and sentenced him to the jointly
recommended prison sentence of 20 years. In so doing, the trial court ordered him to
serve concurrent nine-year prison terms for each of the attempted murder counts and
then added consecutive prison terms for each of the firearm specifications (a total of 11
years) to arrive at the jointly-recommended prison sentence of 20 years. Appellant's trial
counsel did not object to the prison sentence.
II. The Appeal

       {¶ 4} Appellant appeals and assigns the following error:
              The trial court abused its discretion by failing to consider
              whether to run the three-year firearm specification in Count
              One [concurrently] to the three-year specification in Count
              Three was contrary to law and an abuse of discretion.

       {¶ 5} Appellant argues that the trial court should have imposed concurrent
sentences for his three-year firearm specifications, thereby reducing his prison sentence
by three years. He argues that he should have received concurrent sentences because
those specifications occurred as part of the same act or transaction.                  R.C.
2929.14(B)(1)(b). We disagree.
       {¶ 6} We first note that appellant did not object to the trial court's imposition of
consecutive sentences for the two firearm specifications at the sentencing hearing.
Therefore, our review is limited to plain error. Crim.R. 52(B); State v. Price, 10th Dist.
No. 13AP-1085, 2014-Ohio-4065, ¶ 7.          Under Crim.R. 52(B), plain errors affecting
substantial rights may be noticed by an appellate court even though they were not brought
No. 15AP-835                                                                                 3

to the attention of the trial court. To constitute plain error, there must be: (1) an error,
i.e., a deviation from a legal rule, (2) that is plain or obvious, and (3) that affected
substantial rights, i.e., affected the outcome of the trial. State v. Barnes, 94 Ohio St.3d 21,
27 (2002); State v. Ganguly, 10th Dist. No. 14AP-383, 2015-Ohio-845, ¶ 41. Even if an
error satisfies these prongs, appellate courts are not required to correct the error.
Appellate courts retain discretion to correct plain errors. State v. Fillmore, 10th Dist. No.
15AP-509, 2015-Ohio-5280, ¶ 6; State v. Litreal, 170 Ohio App.3d 670, 2006-Ohio-5416,
¶ 12 (4th Dist.). Courts are to notice plain error under Crim.R. 52(B) " 'with the utmost
caution, under exceptional circumstances and only to prevent a manifest miscarriage of
justice.' " Barnes, quoting State v. Long, 53 Ohio St.2d 91 (1978), paragraph three of
syllabus; State v. Pilgrim, 184 Ohio App.3d 675, 2009-Ohio-5357, ¶ 58 (10th Dist.).
       {¶ 7} Appellant was convicted of two three-year firearm specifications pursuant
to R.C. 2941.145. Pursuant to R.C. 2929.14(B)(1)(a), the trial court was required to
impose a prison term for those specifications. As appellant argues, R.C. 2929.14(B)(1)(b)
provides that a trial court shall not impose more than one such prison term for felonies
committed as part of the same act or transaction. That statute, however, contains an
exception which applies to appellant's case. Price at ¶ 8; State v. Sheffey, 8th Dist. No.
98944, 2013-Ohio-2463, ¶ 27-28.         That exception, found in R.C. 2929.14(B)(1)(g),
provides that:
              If an offender is convicted of or pleads guilty to two or more
              felonies, if one or more of those felonies are aggravated
              murder, murder, attempted aggravated murder, attempted
              murder, aggravated robbery, felonious assault, or rape, and if
              the offender is convicted of or pleads guilty to a specification
              of the type described under division (B)(1)(a) of this section in
              connection with two or more of the felonies, the sentencing
              court shall impose on the offender the prison term specified
              under division (B)(1)(a) of this section for each of the two
              most serious specifications of which the offender is convicted
              or to which the offender pleads guilty and, in its discretion,
              also may impose on the offender the prison term specified
              under that division for any or all of the remaining
              specifications.

       {¶ 8} In this case, appellant was convicted of two felonies, specifically two counts
of attempted murder. With each of those offenses, he was also convicted of a firearm
No. 15AP-835                                                                                               4

specification described under division R.C. 2929.14(B)(1)(a).1                       Thus, under R.C.
2929.14(B)(1)(g), the trial court was required to impose a prison term for each of the two
most serious firearm specifications. Price at ¶ 11. Here, because appellant was only
convicted of two such specifications, the trial court had to impose a prison term for both
of those specifications. State v. Murphy, 8th Dist. No. 98124, 2013-Ohio-2196, ¶ 8.
Additionally, those prison terms had to be consecutive.                         R.C. 2929.14(C)(1)(a).
Accordingly, the trial court did not err, plainly or otherwise, by sentencing appellant to
consecutive prison terms for both of his three-year firearm specifications.2
III. Conclusion

        {¶ 9} We overrule appellant's assignment of error and affirm the judgment of the
Franklin County Court of Common Pleas.
                                                                                    Judgment affirmed.
                               BROWN and BRUNNER, JJ., concur.




1This appeal does not address the R.C. 2941.146 five-year firearm specification sentence. We note,
however, that appellant's sentence for that specification is set forth in R.C. 2929.14(B)(1)(c), not R.C.
2929.14(B)(1)(a).

2 While not articulated as an assignment of error, this conclusion compels the rejection of appellant's
arguments that trial counsel was ineffective for not objecting to the trial court's imposition of consecutive
sentences.